Citation Nr: 0532675	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  03-05 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder 
claimed as incurred in service.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
a back disorder claimed as resulting from a lumbar puncture 
performed in September 2000.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran had active service from June 1970 to June 1973.  
This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions prepared and 
issued to the veteran by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Lincoln, Nebraska.  By a 
decision issued in September 2003, the Board Remanded the 
claims.  By a decision issued in October 2004, the Board 
reopened the claim of entitlement to service connection for a 
back disorder, and Remanded the reopened claim, as well as 
the claim for benefits under 38 U.S.C.A. § 1151, for further 
development.  The claims now return to the Board.  

This case has been advanced on the Board's docket, in 
accordance with 38 C.F.R. § 20.900 (2005).


FINDINGS OF FACT

1.  Although the veteran sustained back pain or injury on two 
separate occasion in service in 1972, there is no medical 
evidence that the veteran manifested a chronic back disorder 
in service or within an applicable presumptive period 
following his service discharge, and the preponderance of the 
medical opinion of record establishes that the veteran does 
not have a current back disorder which is linked to any back 
injury the veteran incurred in service.

2.  The veteran has low back pain as a result of a lumbar 
puncture performed in September 2000, but there is no 
evidence that there was any negligence or lack of skill in 
performing that lumbar puncture, and the medical evidence and 
opinion establishes that low back pain resulting from lumbar 
puncture cannot be considered an event not reasonably 
foreseeable.




CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disorder 
claimed as incurred in service or as a result of back 
injuries sustained in service have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2005).

2.  The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for a back disorder claimed as due to a 
lumbar puncture performed in September 2000 have not been 
met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a back disorder he incurred in service, and to 
compensation for pain resulting from a lumbar puncture 
performed in September 2000.

Preliminary Matters:  Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In a claim received in June 2002, the veteran 
sought service connection for a back disorder, to include 
compensation for the residuals of a "spinal tap" performed 
during private hospitalization in September 2000.

By a letter issued in August 2002, the RO advised the veteran 
of VA's duty to notify him as to the evidence required to 
substantiate his claim and VA's duty to assist him in 
developing the claim.  The letter, unfortunately, set forth 
the criteria for service connection, but did not include the 
criteria for compensation under 38 U.S.C.A. § 1151.  The 
veteran was specifically advised that it was his 
responsibility to identify or submit evidence to support the 
claim.  The letter specifically advised the veteran to tell 
VA about "any additional information or evidence" that the 
veteran wanted VA to obtain.  

In a February 2003 letter, the veteran's attorney stated that 
the veteran was seeking service connection for a back 
disorder as well as compensation under 38 U.S.C.A. § 1151 for 
residuals of a "spinal tap."  In that same month, February 
2002, the RO issued a letter which referenced the veteran's 
claim for service connection for a back disorder, and advised 
the veteran of VA's duty to notify him as to the evidence 
required to substantiate his claim and VA's duty to assist 
him in developing the claim.  The letter specifically 
notified the veteran that, since a claim for service 
connection for a back disorder had been denied in August 
1974, new and material evidence would be required.  The 
veteran was provided with a definition of new and material 
evidence.

In a February 2003 statement of the case (SOC) which 
addressed both the request to reopen the claim for service 
connection for a back disorder and the claim for benefits 
under 38 U.S.C.A. § 1151, the veteran was provided with the 
complete text of 38 C.F.R. § 3.159, as revised to incorporate 
and implement the VCAA, as well as the complete text of 
38 C.F.R. § 3.156, as applicable to his request to reopen the 
claim for service connection for a back disorder, among other 
relevant law and regulations.

In his March 2003 substantive appeal, the veteran contended 
that the SOC was inadequate.  The RO then issued a rating 
decision as to the request to reopen the claim for service 
connection for a back disorder, and the RO issued a more 
specific letter regarding the application of the VCAA to the 
veteran's claim for benefits under 38 U.S.C.A. § 1151.  The 
May 2003 letter again advised the veteran of the basic 
provisions of the VCAA, and advised the veteran of the 
criteria for service connection for a disorder claimed as 
secondary to a service-connected disability, but the letter 
did not advise the veteran of the criteria for benefits under 
38 U.S.C.A. § 1151.

In its September 2003 Remand, the Board directed the RO to 
notify the veteran of the evidence required to substantiate a 
claim under 38 U.S.C.A. § 1151, and to issue a SOC with 
regard to the request to reopen a claim for service 
connection for a back disorder.  In January 2004, the RO 
issued a letter which specifically provided the criteria 
required to substantiate a claim of entitlement to benefits 
under 38 U.S.C.A. § 1151, as well as again advising the 
veteran of the provisions of the VCAA.

As part of the duty to assist, the RO obtained clinical 
records from St. Francis Hospital, as well as VA inpatient 
and outpatient clinical records.  However, the records 
initially provided by St. Francis Hospital did not include 
the operative report from the September 2000 lumbar puncture 
that the veteran contended was linked to his current back 
pain, and additional records were obtained from St. Francis 
following the Board's September 2003 Remand.  The RO also 
obtained the veteran's Social Security Administration (SSA) 
records.  In March 2004, the RO issued a SOC which addressed 
the veteran's claim for benefits under 38 U.S.C.A. § 1151.

The veteran submitted a private medical opinion dated in 
October 2003.  The veteran was afforded VA examinations in 
January 2004 and March 2005.  

In a July 2005 supplemental statement of the case (SSOC), the 
RO again included the complete text of 38 C.F.R. § 3.159, as 
revised to incorporate and implement the VCAA.  In addition, 
the RO provided the veteran with the complete text of both 
38 C.F.R. § 3.358, as in effect when the veteran submitted 
his June 2002 claim for benefits under 38 U.S.C.A. § 1151, 
and the text of 38 C.F.R. § 3.361(2005), which now governs 
claims under 38 U.S.C.A. § 1151 submitted after 1997.  The RO 
provided the veteran with the complete text of 38 C.F.R. 
§ 3.358, as in effect when he submitted his claim, and the 
complete text of 38 C.F.R. § 3.358, as revised in 2004, in 
the August 2005 SSOC.

The veteran has not alleged that VA failed to notify him of 
the evidence required to support his claim or failed in its 
duty to assist him.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  In addition, by virtue of the rating decisions 
on appeal, the SOCs and SSOCs issued, and the discussion in 
the Board's 2003 and 2004 Remands of the claims, the veteran 
was provided with specific information as to why these 
particular claims were being denied, and of the evidence that 
was lacking.  

As noted above, the VCAA notices initially sent to the 
veteran following the claim for benefits under 38 U.S.C.A. 
§ 1151 did not specifically discuss the criteria for benefits 
under that provision.  However, the veteran was specifically 
provided with that information in a November 2004 letter and 
in July 2005 and August 2005 SSOCs.  The veteran and his 
representative are aware of the evidence required to 
substantiate the claim.  The Board notes, in particular, 
that, following the October 2004 Board Remand, the veteran 
requested further VA examination to obtain medical opinion 
relevant to the claim for benefits under 38 U.S.C.A. § 1151.  
As noted above, the veteran was again afforded VA examination 
following the October 2004 VA remand.  

There is no allegation from the claimant that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims, or that he is aware of any 
other evidence which might be relevant.  When considering the 
notification letters, the rating decisions on appeal, and the 
SOCs and SSOCs issued, as a whole, the Board finds that the 
veteran, and his attorney, while he was represented by an 
attorney, and the veteran's current representative, were 
aware of the evidence required to substantiate his claims, as 
well as being aware that it was ultimately the veteran's 
responsibility to give VA any evidence pertaining to these 
claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  

The Board finds that the veteran has had an opportunity to 
review the evidence and comment on that evidence, and has 
been afforded appropriate due process as set forth in VA 
regulations.  The veteran has been provided with numerous 
opportunities to submit evidence and argument in support of 
his claims and to respond to VA notices.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  

Both the duty to assist the veteran and the duty to notify 
the veteran have been met.  Given the length of the pendency 
of the claims, the veteran's numerous opportunities to submit 
evidence and argument, the actual notices to the veteran of 
the VCAA, and the veteran's statements of record, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Factual and procedural background

The veteran's service medical records reflect that he sought 
medical evaluation in February 1972, when he reported that he 
fell and hit his back on a step.  The examination disclosed 
mild spasm.  He was treated for a bruised coccygeal area in 
August 1972 after he slipped and fell.  The treatment notes 
reflect that the veteran had had injuries to the same area 
previously.  The veteran was admitted for hospitalization 
briefly in March 1973 to April 1973 when he had pneumonia.  
The veteran's service separation examination, conducted in 
April 1973, notes the veteran reported low back pain (LBP) 
with no current problem except occasional aching.

On VA examination conducted in June 1974, the veteran 
provided a history of injury to his back in service.  The 
veteran reported working as an engineer's assistant, which 
required a lot of sitting.  He also reported an increase in 
back pain after assisting an individual to lay sod in the 
week prior to the examination.  The examiner concluded that 
the veteran's back examination was normal.  Radiologic 
examination of the back disclosed no abnormality.  In an 
August 1974 rating decision, the claim for service connection 
for a back disorder was denied.  

Private clinical records from St. Francis Medical Center 
dated in September 2000 disclose that the veteran sought 
evaluation for severe headache of one day's duration.  A 
lumbar puncture, among other procedures and diagnostic 
examinations, was conducted.  VA clinical records disclose 
that the veteran was later admitted for VA hospitalization in 
September 2000.  

November 2000 VA outpatient treatment records reflect that 
the veteran complained of low back pain, mostly at the site 
of a lumbar spinal puncture performed in September 2000.  May 
2002 VA outpatient treatment records reflect that the veteran 
complained of persistent low back pain since September 2000, 
when a lumbar puncture was performed at St. Francis Hospital.  
The veteran reported that "they hit a nerve" when the 
spinal puncture was performed.  The provider assigned a 
diagnosis of post-spinal lower back pain for the last 11/2 
years.

A July 2002 magnetic resonance imaging (MRI) examination of 
the back disclosed mild disc desiccation at L2-L3 and L4-L5.

On VA examination conducted in August 2002, the examiner 
noted that, although no operative report of a September 2000 
lumbar puncture was of record, the evidence of record showed 
that the lumbar puncture was performed under fluoroscopic 
directing technique, so it was "highly unlikely" that a 
complication could have occurred as a result of the lumbar 
puncture.  The examiner also noted that there were no red 
blood cells or white blood cells in the cerebrospinal fluid 
(CSF), and opined that, typically, if there was trauma in a 
lumbar puncture procedure, the specimen would include a large 
number of red blood cells.  The examiner concluded that there 
was no evidence that carelessness, lack of skill, error in 
judgment, or other fault resulted in the veteran's post-
lumbar puncture back pain.

The VA provider who saw the veteran in November 2002 noted 
that the veteran reported that a lumbar puncture in September 
2000 had been traumatic, and that the neurologist who 
performed the procedure told the veteran he had hit a nerve.  
The provider concluded that the veteran had focal pain at the 
site of a lumbar puncture, and prescribed a medication which 
was hoped would ease pain due to nerve trauma.  

December 2002 VA outpatient treatment notes reflect that the 
VA provider concluded that the veteran, who reported low back 
pain since a lumbar puncture in September 2000, had mild 
degenerative joint disease of the lumbar spine.  The VA 
neurologist concluded that the veteran had neuralgia as the 
result of a lumbar puncture performed in September 2000, and 
that this neuralgia interfered with the veteran's ability to 
do construction work.

In a February 2003 report of contact, the veteran reported 
that the lumbar puncture at St. Francis Hospital was 
performed under contract with VA.

In a February 2003 opinion, D.D., M.D., a VA neurologist, 
concluded that the veteran had nerve damage secondary to a 
lumbar puncture performed in September 2002, and provided an 
opinion that the nerve damage was not repairable.
 
SSA records reflect that a decision awarding the veteran SSA 
benefits was issued in October 2003.  The decision reflected 
that the veteran sought such benefits in November 2002, and 
that he had been unable to engage in substantial gainful 
activity since November 2001.  The SSA records reflect that 
the veteran owned and operated a construction and remodeling 
business from 1977 to January 2001.  From January 2001 to 
November 2001, he operated a forklift.  

A June 2003 spinal capability examination from R.N.K, M.D., 
reflects that the veteran reported chronic low back pain, and 
the examiner concluded that the veteran had chronic low back 
pain.  The report did not state the approximate date of onset 
of chronic low back or an etiology for low back pain.

A private October 2003 medical opinion noted that the veteran 
presented with complaints of back pain in August 2001.  He 
reported persistent pain in the area of a spinal tap 
performed in September 2000.  The reviewer discussed the 
clinical records from August 2001 though October 2003.  The 
reviewer noted that the 52nd Annual Meeting of the American 
Academy of Neurology concluded that 35 percent of patients 
complained of back pain following lumbar puncture.  According 
to the reviewer, a 2001 study showed that traumatic lumbar 
puncture occurred 10 percent of the time with bedside lumbar 
puncture and 3.5 percent of the time with fluoroscopy-guided 
lumbar puncture, although the greatest variation was by 
practitioner.  The review concluded that it was at least as 
likely as not that the veteran's current lumbar pain was due 
to the lumbar puncture performed in September 2000.

In a January 2004 VA opinion, the reviewer provided an 
opinion that there was no evidence to suggest that the 
veteran's post-lumbar puncture headache or pain was the 
result of carelessness, lack of proper skill, or similar 
fault.  The reviewer noted the medical evidence as to 
frequency of such residuals of lumbar puncture, and indicated 
agreement with the prior opinions which reflected that it was 
at least as likely as not that the veteran's current low back 
pain at the site of a lumbar puncture was related to that 
lumbar puncture.  

On March 2005 VA examination, the veteran reported that he 
had persistent low back pain from the time of in-service 
injuries, although he did not seek medical treatment until 
November 2000.  The examiner noted that the service medical 
records and post-service clinical records, including MRI and 
other diagnostic imaging reports were reviewed.  The examiner 
reported the findings on examination of the veteran.  The 
examiner concluded that the veteran's current back disorders 
were due to the normal aging process and to a lumbar puncture 
performed in September 2000, but were not related to injuries 
sustained in service in 1972.  The examiner discussed the 
rationale for his opinion.  He noted, in particular, that the 
veteran was very active after service.  The evidence 
discloses that the veteran  owned his own construction 
company and remodeling business, working in construction for 
many years, including doing manual labor 12 to 16 hours per 
day five to six days per week, for many years.  The examiner 
explained, in essence, that such demanding manual labor was 
inconsistent with a chronic back disorder with an onset in 
service.  The examiner also noted that initial diagnostic 
examinations in 2000 showed minimal degenerative disease.  
The examiner concluded that it was less than likely that the 
veteran's current spinal disorder was incurred in service.    

In a May 2005 private medical statement from the Bainbridge 
Orthopaedic Clinic, the provider noted the veteran's history 
of injury in 1972 and current findings of degenerative 
disease of the facets of L4-L5 and L5-S1.  The provider 
indicated an impression that the veteran had low back 
sprain/strain, rather chronic, with the possibility of nerve 
root injury and an impression that there was degenerative 
arthritis of the facets at L4-L5 and L5-S1.  The examiner 
stated that it was his opinion, with a reasonable degree of 
medical certainty, that the injury the veteran sustained in 
February 1972 and in August 1972 resulted in long-term low 
back pain, discomfort and injury.  

1.	Claim for service connection for a back disorder 
incurred in service

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, such as arthritis, may be presumed 
to have been incurred during service if the chronic disorder 
becomes disabling to a compensable degree within the 
applicable presumptive period (one year for arthritis) 
following the veteran's separation from active duty.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

If there is no evidence of a chronic condition during 
service, or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Secondary 
service connection shall be awarded when a disability "is 
proximately due to or the result of a service-connected 
disease or injury . . ."  38 C.F.R. § 3.310.  

Analysis

The service medical records reflect that the veteran was 
treated for complaints of back pain in service, twice, in 
1972, as the veteran contends.  However, the service medical 
records do not reflect that the veteran thereafter sought 
treatment for back pain prior to his service discharge in 
June 1973, and the April 1973 service separation examination 
reflects that the veteran's spine was evaluated as normal, 
although that examination report reflects that the veteran 
reported subjective complaints of back pain.  However, since 
no chronic back disorder was medically diagnosed while the 
veteran was in service, the service medical records are 
unfavorable to a determination that the veteran had a chronic 
back disorder in service.  

The veteran underwent VA examination in June 1974, 
approximately one year after his service discharge.  The 
examiner concluded that the veteran had a normal back 
examination, and declined to assign a diagnosis of any back 
disorder.  This evidence establishes that the veteran does 
not meet the criteria for application of a presumption of 
service connection, since there was no diagnosed arthritis of 
the back within the applicable one year presumptive period 
following the veteran's service.  

The post-service clinical records subsequent to June 1974 
reflect that the veteran first sought clinical evaluation for 
back pain in November 2000, when he complained of persistent 
low back pain.  Since November 2000, various low back 
disorders have been medically diagnosed.  

The Board notes the veteran's contention, expressed in an 
April 2005 statement and in a July 2005 statement, that only 
the evidence related to an August 1972 injury to the back has 
been considered in the denials of the claim for service 
connection for a low back disorder.  In the July 2005 
statement, the veteran contends, in essence, that, if the 
evidence as to a February 1972 injury to back were considered 
along with the evidence of the August 1972 injury, the claim 
would be granted.  

The Board does not agree.  The Board has considered all 
evidence in the service medical records which is relevant to 
the claim for service connection for a back disorder, 
including both the entries in 1972 which disclose that the 
veteran sought treatment for low back pain or injury.  
However, this evidence is not sufficient to establish service 
connection, where the evidence is devoid of any indication 
that the veteran thereafter sought medical evaluation for 
back pain prior to his service discharge in June 1973, and 
where there is no medical diagnosis of a low back disorder 
until after June 2000, when more than 25 years had elapsed 
after the veteran's service discharge.  

The Board notes that the lack of evidence of medical 
treatment of a back disorder during the period from June 1974 
until November 2000, and the veteran's statements confirming 
that he did not seek medical treatment for a back disorder 
during that period, is evidence which may be considered by 
the Board.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  The Board finds this evidence 
unfavorable to the veteran.

The evidence that a back disorder was diagnosed in November 
2000 was sufficient to reopen the prior denial of the claim.  
However, the preponderance of the medical evidence and 
opinion of record establishes that the veteran does not have 
a current back disorder which is due to back injuries 
sustained in service.  In particular, the opinion rendered by 
the VA examiner in March 2005 states that it is less than 
likely that the veteran has a current spinal disorder which 
was incurred in service.  This medical opinion is adverse to 
the claim.  

The Board finds the March 2005 VA opinion particularly 
persuasive, as the lengthy examination report documents 
review of the service medical records and post-service 
clinical records, reflects that the examiner obtained history 
from the veteran and conducted current examination, reviewed 
reports of diagnostic examinations, and provided a reasoned 
rationale for the adverse opinion.  

A May 2005 opinion from the Bainbridge Medical Clinic is 
favorable to the veteran, in that the provider expressed an 
opinion, to a reasonable degree of medical certainty, that 
the veteran had long-term low back pain, discomfort, and 
injury as a result of injuries to the back sustained in 
February and August 1972.  

However, the probative value of this opinion is diminished by 
several factors.  First, the provider did not link a specific 
current back or spinal disorder to the in-service injuries.  
Thus, it is not clear which, if any, currently diagnosed back 
disorder the provider is attempting to link to the veteran's 
service.  

Second, the provider failed to discuss or note any clinical 
or other evidence during the period from August 1972 to the 
present.  In particular, the provider did not address the 
lack of diagnosis of any back disorder at the time of VA 
examination in 1974, nor does the May 2005 opinion address 
the rationale for the opinion that the 1972 injury is linked 
to a current disorder when the veteran did not seek treatment 
for any low back complaints or disorder in the more than 25 
years between his service discharge and 2000, when the 
current disorders were diagnosed.  Because the opinion in the 
May 2005 medical statement includes less explanation, is 
vague, fails to account for significant facts, and provides 
no rationale for the conclusion, the Board finds this 
evidence, while favorable to the veteran, of lesser weight 
and probative value than the March 2005 VA opinion.  

The veteran also contends, in his July 2005 statement, that 
his claim would be granted if the letters from friends, co-
workers, and family members were considered.  It is unclear 
whether the veteran contends that he submitted these 
statements to VA or whether he contends that he showed them 
to the examiner who conducted VA examination.  The veteran 
states that there are "12+" lay statements which should be 
considered.  The only lay statements in the file before the 
Board are the statements from the veteran and statements 
provided to SSA.  

In any event, the Board does not agree that lay statements 
would provide evidence which could link a current back 
disorder to the veteran's service, since the diagnosis of a 
back disorder or opinion as to onset or etiology of a back 
disorder require medical knowledge.  A lay statement as to 
medical diagnosis or etiology is of no weight or probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  While statements from 
lay persons could support the veteran's contention that he 
had back pain during the period from June 1974 until he 
sought clinical treatment in November 2000, those statements 
would not be competent medical evidence to establish that the 
veteran had a current back disorder which was chronic and 
continuous since his service.  

Other items of evidence, such as the August 2002 VA 
examination reports, November 2002, December 2002, and 
February 2003 outpatient treatment reports, SSA records, June 
2003 spinal capability examination from R.N.K, M.D., October 
2003 private medical opinion, and January 2004 VA medical 
opinion are neither favorable nor unfavorable to the claim, 
because these items of evidence are devoid of opinion as to 
the onset or etiology of a back disorder other than pain at 
the site of a September 2003 lumbar puncture.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 
36, 40 (1994); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 
(1991).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In this case, as noted above, the item most favorable to the 
veteran is a May 2005 medical opinion which links a current 
back disorder to the veteran's service.  However, the 
persuasive value of that opinion is diminished by the many 
facts of record which it fails to address.  In contrast, the 
unfavorable March 2005 VA opinion is of greater weight, 
probative value, and persuasiveness, because that opinion 
appears to be based on a more comprehensive review, discusses 
more of the facts of record, and provides a rationale which 
accounts for those facts.  

There are some items of evidence in addition to the May 2005 
medical opinion, such as the service medical records which 
disclose that the veteran was treated for back pain in 
service on two occasions in 1972.  However, all the favorable 
items, considered together, are of less weight and persuasive 
value than the items of evidence which are unfavorable to the 
claim, including the negative service separation examination, 
the negative June 1974 VA examination, the negative evidence 
from June 1974 to November 2000, and the unfavorable March 
2005 VA opinion.  

The weight of the unfavorable evidence is greater than the 
weight of the favorable evidence, so the provisions for 
resolving reasonable doubt in the veteran's favor are not 
applicable.  38 U.S.C.A. § 5107(b).  The claim for service 
connection for a back disorder claimed as incurred in service 
must be denied.  

2.  Claim for benefits under 38 U.S.C.A. § 1151 for low back 
pain

As amended in 1996, 38 U.S.C.A. § 1151 provides, in pertinent 
part, that when any veteran shall have suffered "qualifying 
additional disability," compensation shall be awarded to him 
or her in the same manner as if such additional disability 
were service connected.  The amended statute also provides, 
in pertinent part, that a disability is a qualifying 
additional disability when it was not the result of the 
veteran's willful misconduct and it was caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary [of 
VA], either by a Department employee or a Department 
facility, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or by an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  
Because the claim in this case for benefits under 38 U.S.C.A. 
§ 1151 was filed after October 1, 1997, the version of 38 
U.S.C.A. § 1151 which became effective October 1, 1997 is 
applicable.

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 (as in this case) were amended.  
See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  38 C.F.R. § 3.361 
provides that in order to establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care or medical or surgical treatment proximately caused 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or VA 
furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent (as defined in VA 
regulations).  See also VAOPGCPREC 40-97.

As will be discussed in further detail below, however, the 
record shows and the veteran does not dispute that informed 
consent was given for each surgery at issue. Moreover, the 
criteria concerning the need to show carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care or medical or surgical treatment merely implemented the 
language of 38 U.S.C.A. § 1151, the operative statutory 
provision.

Analysis

The evidence establishes that the September 2000 lumbar 
puncture which the veteran contends is the cause of a current 
lumbar disorder was performed at a private facility, St. 
Francis Hospital.  The veteran contends that this care was 
furnished under contract by VA.  The RO has not specifically 
associated evidence establishing that VA paid for the 
veteran's care at St. Francis Hospital in September 2000.  
However, the RO has not disputed the veteran's claim that VA 
paid for this care.  For the purposes of this claim, the 
Board assumes, without so conceding, that the veteran's 
statement that VA paid for his September 2000 care at St. 
Francis Hospital is accurate.  This assumption meets one of 
the criteria for benefits under 38 U.S.C.A. § 1151, which 
requires that the medical care alleged to be the cause of 
additional disability be provided by VA.  

The preponderance of the medical evidence establishes that 
the veteran does currently have a back disorder that is the 
result of a lumbar puncture performed in September 2000.  As 
there is no evidence that the veteran had a back disorder 
which was medically diagnosed prior to the September 2000 
lumbar puncture, this evidence meets a second criterion for 
benefits under 38 U.S.C.A. § 1151, the criterion that the VA 
care resulted in additional disability.  

However, the governing statute precludes benefits unless the 
proximate cause of the additional disability was 
"carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or by an event not 
reasonably foreseeable."  In this case, the only medical 
opinions which addressed whether there was "carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault" in the furnishing of the 
September 2000 lumbar puncture were the August 2002 VA 
medical opinion and the March 2005 VA medical opinion.  Both 
those opinions concluded that there was no was carelessness, 
negligence, lack of proper skill, error in judgment, or fault 
in the performance of the lumbar puncture.  

While there are medical opinions and reports of record other 
than the unfavorable August 2002 and March 2005 VA opinions, 
such as the October 2003 private medical opinion obtained by 
the veteran, neither the October 2003 opinion nor any of the 
other items of evidence relevant to the claim for benefits 
under 38 U.S.C.A. § 1151 concludes that there was 
carelessness, negligence, lack of proper skill, error in 
judgment, or fault in the performance of the lumbar puncture.  

The reviewer who provided a private October 2003 medical 
opinion noted that complaints of back pain were reported by 
as many as 35 percent of patient who underwent lumbar 
puncture, and that fluoroscopy-guided lumbar puncture, the 
type of lumbar puncture provided in this case, had the lowest 
number of complications, averaging 3.5 percent.  The examiner 
who conducted the March 2005 VA examination noted his 
agreement with the information provided in the October 2003 
opinion regarding complications of lumbar puncture.  These 
medical statements make it clear that complications such as 
lumbar pain following a lumbar puncture are reasonably 
foreseeable, and do not meet the criterion of "not 
reasonably foreseeable" so as to provide a basis for 
awarding benefits under 38 U.S.C.A. § 1151.  

The veteran has not established that there was carelessness, 
negligence, lack of proper skill, error in judgment, or fault 
in the performance of the lumbar puncture, or that the 
results were not reasonably foreseeable.  The veteran does 
not contend that he did not consent to the procedure or that 
the consent was not informed.  The preponderance of the 
evidence is against a finding that there was carelessness, 
negligence, lack of proper skill, error in judgment, or fault 
in the performance of the lumbar puncture, or that the 
veteran's current back disorder resulted from an event which 
was not reasonably foreseeable.  As the preponderance of the 
evidence is against such a finding, the provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable determination.  

Entitlement to benefits under 38 U.S.C.A. § 1151 requires 
that the veteran have a qualifying additional disability as 
the result of medical care furnished by VA , and requires 
that the proximate cause of the additional disability be 
carelessness, negligence, lack of proper skill, error in 
judgment, or fault in the performance of the lumbar puncture, 
or that the veteran's current back disorder resulted from an 
event which was not reasonably foreseeable.  Although the 
evidence establishes that the veteran meets the first two 
criteria, assuming the accuracy of his statement that the 
September 2000 lumbar puncture was provided by contract to 
VA, the preponderance of the medical opinion is against a 
finding that the third criterion is met, and the claim must 
be denied.  


ORDER

The appeal for service connection for a back disorder claimed 
as incurred in service or as a result of back injuries 
sustained in service is denied.

The appeal for benefits under 38 U.S.C.A. § 1151 for low back 
pain resulting from a lumbar puncture performed in September 
2000 is denied.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


